



FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT
THIS FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT (this “Amendment”), dated as of
July 18, 2019, is by and among International Speedway Corporation, a Florida
corporation (the “Company”) (the “Company”) and the Noteholders (as defined
herein).
W I T N E S S E T H
WHEREAS, pursuant to that certain Note Purchase Agreement dated as of September
13, 2012 (as amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Note Purchase Agreement”) among the Company and the
purchasers party thereto, the Company issued $100,000,000 aggregate principal
amount of its 3.95% Series 2012A Senior Notes due September 13, 2024 (the
“Notes”);
WHEREAS, the signatories hereto hold 100% of the Notes issued under the Note
Purchase Agreement (the “Noteholders”);
WHEREAS, the Company entered into the Agreement and Plan of Merger with NASCAR
Holdings, Inc. and Nova Merger Sub, Inc., a wholly owned subsidiary of NASCAR,
providing for the merger of Merger Sub with and into the Company (the “Merger”),
with the Company surviving the Merger as a wholly owned subsidiary of NASCAR;
WHEREAS, the Company has requested that the Noteholders amend certain provisions
of Section 8.2 of the Note Purchase Agreement to modify certain provisions
contained therein; and
WHEREAS, the holders of each Note currently outstanding have agreed to amend the
Note Purchase Agreement on the terms and subject to the conditions set forth
herein.
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:
1.
Defined Terms. Capitalized terms used herein (including in the preamble and
recitals above) but not otherwise defined herein shall have the respective
meanings ascribed to such terms in the Note Purchase Agreement.

2.
Amendments to the Note Purchase Agreement. Subject to the terms and conditions
set forth herein, the Note Purchase Agreement is hereby amended as follows:

(a)
Section 8.2 of the Note Purchase Agreement is hereby deleted and replaced with
the following:

Section 8.2.    Optional Prepayments. The Company may, at its option, upon
notice as provided below, prepay at any time all, or from time to time any part
of, the Notes, in an amount not less than 10% of the original aggregate
principal amount of the Notes to be prepaid in the case of a partial prepayment
at 100% of the principal amount so prepaid, together with interest accrued
thereon to the date of such prepayment, plus the Make Whole Amount determined
for the prepayment date with respect to such principal amount of each Note then
outstanding. The Company will give each holder of Notes written notice of each
optional prepayment under this Section 8.2 (except as provided in the following
proviso) not less than 30 days and not more than 60 days prior to the date fixed
for such prepayment; provided that such notice may state that such prepayment is
conditioned upon the occurrence of the “Closing” as defined in and pursuant to
that certain Agreement and Plan of Merger by and among NASCAR Holdings, Inc.,
Nova Merger Sub, Inc., and the Company, as it may be amended, modified or
supplemented from time to time (the “Merger Agreement”), in which case,
notwithstanding anything to the contrary in this Section 8.2, (i) such notice
may be given less than 30 days prior to, but shall be given not less than 5
Business Days prior to, the prepayment date specified therein (which may be a
date determined by reference to the satisfaction of certain conditions), (ii)
such notice may be revoked by the Company (by written notice to each holder of
Notes on or prior to the specified prepayment date) if such Merger is not
consummated on or prior to such date (in which


International Speedway Corporation
First Amendment to Note Purchase Agreement



--------------------------------------------------------------------------------





case, for the avoidance of doubt, the Company shall be entitled to deliver a new
notice pursuant to clause (i) hereof on or after such date) and (iii) the
prepayment date may, by written notice to each holder of Notes on or prior to
the specified prepayment date, be delayed until the Closing (as defined in the
Merger Agreement) occurs; provided further that the date specified for such
prepayment in any notice delivered pursuant to the immediately preceding proviso
(including as such date may be extended pursuant to clause (iii)) shall not be
later than April 22, 2020. Each such notice shall (subject to clause (i) in the
immediately preceding sentence) specify the prepayment date (which shall be a
Business Day), the aggregate principal amount of the Notes to be prepaid on such
date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.3), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated respective Make‑Whole Amount due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation. Two Business Days prior to such
prepayment, the Company shall deliver to each holder of Notes a certificate of a
Senior Financial Officer specifying the calculation of each such Make Whole
Amount as of the specified or anticipated prepayment date.
3.
Conditions Precedent. This Amendment shall be effective when all of the
following conditions set forth in this Section 3 shall have been satisfied:

(a)
receipt by the Company and the Noteholders of copies of this Amendment duly
executed by the Company and the Noteholders; and

(b)
the Company pays (or causes to be paid) all reasonable out-of-pocket costs and
expenses of Chapman and Cutler LLP in connection with the preparation, execution
and delivery of this Amendment, subject to the receipt by the Company of an
appropriate invoice.

4.
Representations and Warranties. The Company hereby represents and warrants that:

(a)
it has the requisite corporate power and authority to execute, deliver and
perform this Amendment;

(b)
the execution, delivery and performance by it of this Amendment have been duly
authorized by all necessary corporate action on the part of the Company;

(c)
no Default or Event of Default exists under the Note Purchase Agreement on and
as of the date hereof and after giving effect to this Amendment;

(d)
no consent, approval, authorization or order of, or filing, registration or
qualification with, any Governmental Authority is required in connection with
the execution, delivery or performance by it of this Amendment; and

(e)
the execution, delivery and performance by it of this Amendment do not and will
not (i) contravene, result in any breach of, or constitute a default under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter or by-laws, or any other material agreement or instrument to
which the Company or any Subsidiary is bound or by which the Company or any
Subsidiary or any of their respective properties may be bound or affected,
(ii) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to the Company or any Subsidiary or (iii)
violate in any material respect any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any
Subsidiary.



International Speedway Corporation
First Amendment to Note Purchase Agreement



--------------------------------------------------------------------------------





5.
Miscellaneous.

(a)
This Amendment shall be construed in connection with and as part of the Note
Purchase Agreement, and except as modified and expressly amended by this
Amendment, all terms, conditions and covenants contained in the Note Purchase
Agreement and the Notes are hereby ratified and shall be and remain in full
force and effect.

(b)
Any and all notices, requests, certificates and other instruments executed and
delivered after the execution and delivery of this Amendment may refer to the
Note Purchase Agreement without making specific reference to this Amendment but
nevertheless all such references shall include this Amendment unless the context
otherwise requires.

(c)
The descriptive headings of the various Sections or parts of this Amendment are
for convenience only and shall not affect the meaning or construction of any of
the provisions hereof.

(d)
All covenants and other agreements contained in this Amendment by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
permitted successors and permitted assigns (including, without limitation, any
subsequent holder of a Note) whether so expressed or not.

(e)
THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(f)
This Amendment may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original and it shall not be
necessary in making proof of this Amendment to produce or account for more than
one such counterpart. Delivery of an executed counterpart of this Amendment by
telecopy or electronic mail by any party hereto shall be effective as such
party’s original executed counterpart.

[SIGNATURE PAGES FOLLOW]

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered as of the date first above written.


International Speedway Corporation




By: /s/ Benjamin Odom                          
Name: Benjamin Odom                          
Title: Vice President - Deputy General Counsel




International Speedway Corporation
First Amendment to Note Purchase Agreement



--------------------------------------------------------------------------------






Accepted as of the date first written above.


The Prudential Insurance Company of America




By: /s/ Billy Green                                                   
Vice President
We acknowledge that we hold $18,000,000 3.95% Series 2012A Senior Notes due
September 13, 2024




Pruco Life Insurance Company of New Jersey




By: /s/ Billy Green                                                   
Assistant Vice President
We acknowledge that we hold $10,000,000 3.95% Series 2012A Senior Notes due
September 13, 2024




The Prudential Life Insurance Company, Ltd.


By:
Prudential Investment Management (Japan), Co., Ltd., as Investment Manager



By:
PGIM, Inc.,

as Sub-Adviser




By /s/ Billy Green                                     
Vice President
We acknowledge that we hold $15,000,000 3.95% Series 2012A Senior Notes due
September 13, 2024




Accepted as of the date first written above.


Farmers New World Life Insurance Company


By:
Prudential Private Placement Investors, L.P. (as Investment Advisor)



By:
Prudential Private Placement Investors, Inc.

(as its General Partner)




By /s/ Billy Green                                     
Title: Vice President
We acknowledge that we hold $4,000,000 3.95% Series 2012A Senior Notes due
September 13, 2024




International Speedway Corporation
First Amendment to Note Purchase Agreement



--------------------------------------------------------------------------------









Mutual Trust Life Insurance Company, a pan American life insurance group stock
company (f.k.a MTL Insurance Company)


By:
Prudential Private Placement Investors, L.P. (as Investment Advisor)



By:
Prudential Private Placement Investors, Inc. (as its General Partner)





By /s/ Billy Green                                     
Vice President
We acknowledge that we hold $3,000,000 3.95% Series 2012A Senior Notes due
September 13, 2024






Accepted as of the date first written above.


Connecticut General Life Insurance Company
By: Cigna Investments, Inc. (authorized agent)




By: /s/ Lori E. Hopkins                                            
Name: Lori E. Hopkins

Title: Managing Director




Life Insurance Company of North America
By: Cigna Investments, Inc. (authorized agent)




By: /s/ Lori E. Hopkins                                            
Name: Lori E. Hopkins

Title: Managing Director


We acknowledge that Connecticut General Life Insurance Company holds $17,000,000
3.95% Series 2012A Senior Notes due September 13, 2024


We acknowledge that Life Insurance Company of North America holds $8,000,000
3.95% Series 2012A Senior Notes due September 13, 2024






International Speedway Corporation
First Amendment to Note Purchase Agreement



--------------------------------------------------------------------------------





Accepted as of the date first written above.


The Lincoln National Life Insurance Company


By:
Macquarie Investment Management Advisers, a series of Macquarie Investment
Management Business Trust, Attorney in Fact





By: /s/ Frank LaTorraca                                           
Name: Frank LaTorraca

Title: Senior Vice President
 
We acknowledge that we hold $20,000,000 3.95% Series 2012A Senior Notes due
September 13, 2024






Accepted as of the date first written above.


The Lincoln National Life Insurance Company


By:
Athene Asset Management LLC, its investment adviser





By: /s/ Roger D. Fors                                          
Name: Roger D. Fors
Title: Senior Vice President, Fixed Income
We acknowledge that we hold $5,000,000 3.95% Series 2012A Senior Notes due
September 13, 2024




International Speedway Corporation
First Amendment to Note Purchase Agreement

